Exhibit 10.3 EXECUTION COPY INTERCREDITOR AGREEMENT This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of September28, 2007, and entered into by and among SPECTRUM BRANDS, INC., a Wisconsin corporation (the “Company”); certain Subsidiaries of the Company party hereto (the “Subsidiary Loan Parties” and, together with the Company, the “Loan Parties”); GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), in its capacity as collateral agent for the Term Secured Parties (as defined below), including its successors and assigns from time to time (the “Term Collateral Agent”); and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), in its capacity as collateral agent for the Revolving Secured Parties (as defined below), including its successors and assigns from time to time (the “Revolving Collateral Agent”).Capitalized terms used in this Agreement have the meanings assigned to them in Section1 below. RECITALS The Company, the lenders party thereto and GSCP, as Administrative Agent and Collateral Agent, have entered into a Credit Agreement dated as of March30, 2007 (as amended, restated, supplemented, extended, waived, modified, replaced or refinanced from time to time, the “Term Credit Agreement”). The Company, the Subsidiary Loan Parties, the lenders party thereto, Wachovia, as Administrative Agent, Collateral Agent and an LC Issuer, and GSCP, as Syndication Agent, have entered into a Credit Agreement dated as of the date hereof (as amended, restated, supplemented, extended, waived, modified, replaced or refinanced from time to time, the “Revolving Credit Agreement”). Pursuant to the Term Credit Agreement, certain current and future Subsidiaries have guaranteed or will in the future guarantee the Term Obligations.Pursuant to the Revolving Credit Agreement, certain current and future Subsidiaries have guaranteed or will in the future guarantee the Revolving Obligations. The Term Obligations are secured under the Term Collateral Documents by Liens on the ABLCollateral and the Non-ABLCollateral.The Revolving Obligations are being secured on the date hereof under the Revolving Collateral Documents by Liens on the ABLCollateral.The Term Secured Parties and the Revolving Secured Parties have authorized and directed the Term Collateral Agent and the Revolving Collateral Agent, respectively, to enter into this Agreement, pursuant to which (a) the Revolving Obligations will be secured on a first-priority basis by liens on the ABLCollateral and (b) the Term Obligations will be secured on a second priority basis by Liens on the ABLCollateral (as well as on a first-priority basis by Liens on the Non-ABLCollateral). AGREEMENT In consideration of the foregoing and the mutual covenants and obligations herein set forth and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: SECTION 1. Definitions. 1.1 Defined Terms. Capitalized terms used and not defined in this Agreement have the meanings assigned to them in the Term Credit Agreement as initially executed by the parties thereto on March 30, 2007. As used in this Agreement, the following terms shall have the following meanings: “ABLCollateral”means any and all of the following Collateral:(a)all Accounts (other than Accounts arising under contracts for the sale of Non-ABLCollateral) and related Records; (b)all Chattel Paper; (c)all Deposit Accounts and all cash, checks and other negotiable instruments, funds and other evidences of payment held therein (but not any identifiable Proceeds of Non-ABLCollateral); (d)all Inventory; (e)solely to the extent evidencing, governing, securing or otherwise related to the items referred to in the preceding clauses(a), (b), (c) and (d), all Documents, General Intangibles (other than Intellectual Property), Instruments, Investment Property and Letter of Credit Rights; (f)all books and records related to the foregoing; and (g)all Proceeds, including insurance Proceeds, of any and all of the foregoing and all collateral, security and guarantees given by any Person with respect to any of the foregoing.Notwithstanding clause (g) of the immediately preceding sentence, “ABLCollateral” shall not include any assets referred to in clauses (a) through (j) and (l) of the definition of “Non-ABLCollateral” that are not included in clause (e) above, and shall further not include any assets excluded from being collateral pursuant to the terms of the Revolving Collateral Documents.All capitalized terms used in this definition and not defined elsewhere in this Agreement have the meanings assigned to them in the UCC as in effect in the State of New York. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with the Person specified.For purposes of this definition, a Person shall be deemed to “control” or be “controlled by” a Person if such Person possesses, directly or indirectly, power to direct or cause the direction of the management or policies of such Person whether through ownership of equity interests, by contract or otherwise. “Agents” means the Term Collateral Agent and the Revolving Collateral Agent. “Agreement” means this Intercreditor Agreement, as amended, restated, replaced, renewed, extended, supplemented, waived or otherwise modified in writing from time to time. “Bankruptcy Code” means Title11 of the United States Code entitled “Bank­ruptcy,” as now and hereafter in effect, or any successor statute. 2 “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or foreign law for the relief of debtors. “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to close. “Cash Collateral” has the meaning assigned to that term in Section6.1. “Collateral” means all of the assets and property of any Grantor, whether real, personal or mixed, that are subject to Liens under the Collateral Documents or any of them. “Collateral Documents” means the Revolving Collateral Documents and the Term Collateral Documents. “Company” has the meaning assigned to that term in the Preamble to this Agreement. “Comparable Term Collateral Document” means, in relation to any Collateral subject to any Lien created under any Revolving Collateral Document, the Term Document which creates a Lien on the same Collateral, granted by the same Grantor. “Credit Documents” means this Agreement, the Revolving Documents and the Term Documents. “Currency Agreement” means any foreign exchange contract, currency swap agreement, futures contract, option contract, synthetic cap or other similar agreement or arrangement of the Company or any of its Subsidiaries. “DIPFinancing” has the meaning assigned to that term in Section6.1. “Discharge of Revolving Obligations” means, except to the extent otherwise expressly provided in Section5.5: (a)payment in full in cash of the principal of and interest (including interest accruing on or after the commencement of any Insolvency or Liquidation Proceeding, whether or not such interest would be allowed in such Insolvency or Liquidation Proceeding) on all Revolving Obligations; (b)payment in full in cash of all other Revolving Obligations that are due and payable or otherwise accrued and owing at or prior to the time such principal and interest are paid; (c)termination or expiration of all commitments, if any, to extend credit that would constitute Revolving Obligations; and (d)termination or cash collateralization of all letters of credit the reimbursement obligations in respect of which constitute Revolving Obligations. 3 “Disposition” has the meaning assigned to that term in Section5.1(a)(2). “Governmental Authority” means any federal, state, municipal, national or other government, governmental department, commission, board, bureau, court, agency or instrumentality or political subdivision thereof or any entity or officer exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to any government or any court, in each case whether associated with a State of the United States, the United States, or a foreign entity or government. “Grantors” means the Company, each of the Subsidiary Loan Parties and each other Person that has executed and delivered or may from time to time hereafter execute and deliver a Revolving Collateral Document or a Term Collateral Document as a “Grantor” (or the equivalent thereof). “Hedge Agreement”means an Interest Rate Agreement or a Currency Agreement entered into with a Lender Party in order to satisfy the requirements of the Revolving Credit Agreement or the Term Credit Agreement. “Indebtedness” means and includes all obligations that constitute “Indebtedness” within the meaning of the Revolving Credit Agreement or the Term Credit Agreement. “Insolvency or Liquidation Proceeding” means: (a)any voluntary or involuntary case or proceeding under the Bankruptcy Code with respect to any Grantor; (b)any other voluntary or involuntary insolvency, reorganization or bankruptcy case or proceeding, or any receivership, liquidation, reorganization or other similar case or proceeding with respect to any Grantor or with respect to a material portion of its respective assets; (c)any liquidation, dissolution, reorganization or winding up of any Grantor whether voluntary or involuntary and whether or not involving insolvency or bankruptcy; or (d)any assignment for the benefit of creditors or any other marshalling of assets and liabilities of any Grantor; provided that, in the case of any involuntary case or proceeding, such case or proceeding shall have continued for sixty days without having been dismissed, bonded or discharged. “Interest Rate Agreement” means any interest rate swap agreement, interest rate cap agreement, interest rate collar agreement, interest rate hedging agreement or other similar agreement or arrangement of the Company or any of its Subsidiaries. “Lender Party” has the meaning assigned to such term in the Revolving Guarantee and Collateral Agreement or the Term Guarantee and Collateral Agreement. 4 “Lien” means any lien, mortgage, pledge, assignment, security interest, charge or encumbrance of any kind (including any agreement to give any of the foregoing, any conditional sale or other title retention agreement, and any lease in the nature thereof) and any option, trust, UCC financing statement or other preferential arrangement having the practical effect of any of the foregoing. “Loan Parties” has the meaning assigned to that term in the preamble to this Agreement. “New Revolving Collateral Agent” has the meaning assigned to that term in Section5.5. “New Revolving Credit Debt Notice” has the meaning assigned to that term in Section5.5. “Non-ABLCollateral”means any and all of the following Collateral: (a) all Investment Property; (b) all Documents; (c) all General Intangibles; (d) all Intellectual Property; (e) all Equipment; (f) all real property (including both fee and leasehold interests) and fixtures; (g) all Instruments; (h) all insurance; (i) all Letter of Credit Rights; (j) all Commercial Tort Claims; (k) all other Collateral not constituting ABLCollateral; (l) all books and records related to the foregoing; and (m)all Proceeds, including insurance Proceeds, of any and all of the foregoing and all collateral security and guarantees given by any Person with respect to any of the foregoing.Notwithstanding the foregoing, “Non-ABLCollateral” shall not include any property or assets included in clause (e) of the definition of “ABLCollateral”, or any property or assets excluded from being collateral pursuant to the terms of the Term Collateral Documents.All capitalized terms used in this definition and not defined elsewhere in this Agreement have the meanings assigned to them in the UCC as in effect in the State of New York. “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, governmental authority or other entity. “Pledged Collateral” has the meaning set forth in Section5.4. “Recovery” has the meaning set forth in Section6.5. “Refinance” means, in respect of any Indebtedness, to refinance, extend, renew, defease, amend, modify, supplement, restructure, replace, refund or repay, or to issue other indebtedness, in exchange or replacement for, such Indebtedness in whole or in part.“Refinanced” and “Refinancing” shall have correlative meanings. “Revolving Collateral Agent” has the meaning assigned to such term in the preamble to this Agreement. “Revolving Collateral Documents” means the Revolving Guarantee and Collateral Agreement and any other documents now existing or entered into after the date 5 hereof that create Liens on any ABLCollateral of the Company or any of its Subsidiaries to secure any Revolving Obligations. “Revolving Credit Agreement” has the meaning assigned to such term in the Recitals to this Agreement. “Revolving Credit Cap Amount” has the meaning assigned to such term in the definition of “Revolving Obligations”. “Revolving Credit Excess Amounts” has the meaning assigned to such term in the definition of “Revolving Obligations.” “Revolving Documents” means the Revolving Credit Agreement and the Revolving Collateral Documents. “Revolving Guarantee and Collateral Agreement” means the ABLGuarantee and Collateral Agreement dated as of September28, 2007, among the Company, the Subsidiary Loan Parties and the Revolving Collateral Agent, as amended, restated, replaced, renewed, extended, supplemented, waived or otherwise modified in writing from time to time. “Revolving Liens” means Liens on the ABLCollateral created under the Revolving Collateral Documents and securing the Revolving Obligations and any Liens incurred in connection with any Refinancing of Revolving Obligations that are deemed to be “Revolving Liens” under Section5.5. “Revolving Obligations” means all “Obligations” under and as defined in the Revolving Collateral Documents and all Refinancings of such Obligations.“Revolving Obligations” shall include all interest accrued or accruing (or which would, absent commencement of an Insolvency or Liquidation Proceeding, accrue) after commencement of any Insolvency or Liquidation Proceeding in accordance with the rate specified in the relevant Revolving Document, whether or not the claim for such interest is allowed as a claim in such Insolvency or Liquidation Proceeding. Notwithstanding the foregoing or any other provision of this Agreement, if the sum of the Revolving Obligations consisting of (a)Indebtedness constituting principal of loans under the Revolving Credit Agreement and the other Revolving Documents plus (b)the aggregate face amount of all outstanding letters of credit issued under the Revolving Credit Agreement and the other Revolving Documents plus (c) all other obligations in the nature of principal obligations, including obligations under any Hedge Agreement, under the Revolving Credit Agreement and the other Revolving Documents, shall be in excess of the lesser of (i) $300,000,000 and (ii) the Facilities Reduction Amount (as defined in the Term Credit Agreement as in effect on the date hereof) (the “Revolving Credit Cap Amount”), then that portion of such Indebtedness and face amount of letters of credit in excess of the Revolving Credit Cap Amount (the “Revolving Credit Excess Amounts”), and all interest and reimbursement obligations in respect of such Revolving Credit Excess Amounts, shall be secured by the Revolving Collateral Documents but shall not constitute “Revolving Obligations” under this Agreement, and the Liens created by the Revolving Collateral 6 Documents on the ABLCollateral, insofar as they secure such Revolving Credit Excess Amounts, shall be junior and subordinate in all respects to the Term Liens on such ABLCollateral. “Revolving Secured Parties” means the “Secured Parties” as defined in the Revolving Guarantee and Collateral Agreement. “Secured Parties” means the Revolving Secured Parties and the Term Secured Parties. “Standstill Period” has the meaning set forth in Section3.1. “Subsidiary” means, with respect to any Person, any corporation, partnership, limited liability company, association, joint venture or other business entity of which more than 50% of the total voting power of shares of stock or other ownership interests entitled (without regard to the occurrence of any contingency) to vote in the election of the Person or Persons (whether directors, managers, trustees or other Persons performing similar functions) having the power to direct or cause the direction of the management and policies thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination thereof.Unless the context indicates otherwise, all references herein to a “Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company. “Subsidiary Loan Parties” has the meaning assigned to such term in the preamble to this Agreement. “Term Collateral Agent” has the meaning assigned to such term in the preamble to this Agreement. “Term Collateral Documents” means the Term Guarantee and Collateral Agreement, each Term Mortgage and any other documents now existing or entered into after the date hereof that create Liens on any assets or properties of the Company or any of its Subsidiaries to secure any Term Obligations. “Term Credit Agreement” has the meaning assigned to such term in the Recitals to this Agreement. “Term Documents” means the Term Credit Agreement and the Term Collateral Documents. “Term Guarantee and Collateral Agreement” means the Guarantee and Collateral Agreement dated as of March30, 2007, among the Company, the Subsidiary Loan Parties and the Term Collateral Agent, as amended, restated, replaced, renewed, extended, supplemented, waivedor otherwise modified in writing from time to time. “Term Liens” means Liens on the Collateral created under the Term Collateral Documents and securing the Term Obligations and any judgment Liens referred to in Section3.1(e). 7 “Term Mortgage” means each mortgage, deed of trust and other document or instrument under which any Lien on real property owned or leased by any Grantor is granted to secure any Term Obligations or under which rights or remedies with respect to such Liens are governed. “Term Obligations” means all “Obligations” under and as defined in the Term Collateral Documents and all Refinancings of such Obligations. “Term Obligations” shall include all interest accrued or accruing (or which would, absent commencement of an Insolvency or Liquidation Proceeding, accrue) after commencement of any Insolvency or Liquidation Proceeding in accordance with the rate specified in the relevant Term Document, whether or not the claim for such interest is allowed as a claim in such Insolvency or Liquidation Proceeding. “Term Secured Parties” means the “Secured Parties” as defined in the Term Guarantee and Collateral Agreement. “UCC” means the Uniform Commercial Code (or any similar or equivalent legislation) as in effect in any applicable jurisdiction. 1.2Terms Generally.The definitions of terms in this Agreement shall apply equally to the singular and plural forms of the terms defined.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms.The words “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation.”The word “will” shall be construed to have the same meaning and effect as the word “shall.”Unless the context requires otherwise: (a)any definition of or reference to any agreement, instrument or other document herein shall be construed as referring to such agreement, instrument or other document as from time to time amended, restated, supplemented, modified, renewed or extended; (b)any reference herein to any Person shall be construed to include such Person’s permitted successors and assigns; (c)the words “herein,” “hereof” and “hereunder,” and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof; (d)all references herein to Sections shall be construed to refer to Sections of this Agreement; and (e)the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts and contract rights. 8 SECTION 2.
